DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 11/26/2021, the Applicant elected without traverse Group I (claims 1-10) and withdrawn claims 11-14 (non-elected Group II) in a reply filed on 01/26/2022.
Currently, claims 1-10 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/03/2019. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
(Marked-Up Version) Display Substrate, Organic light Emitting Device and  with Vapor Deposited Organic Film Layers
(Clean Version) Display Substrate, Organic light Emitting Device and Display device with Vapor Deposited Organic Film Layers
Claim Objections
Claim 4 is objected to because of the following informalities: 
Regarding claim 4, in lines 5-6, “two the first limit marks” should read “the two first limit marks.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claims 1, 8 and 10 are indefinite, because the limitation “rounded chamfers are formed between adjacent two sides” in each claim 1, 8 and 10 renders the claims indefinite. It is unclear whether such adjacent two sides are adjacent two sides of a display area or of a non-display area. The limitation will be interpreted as adjacent two sides of the display area.
	Claim 9 is indefinite, because the limitation “the theoretical vapor deposition regions” was not mentioned before. There is insufficient antecedent basis. A limitation “theoretical zones” was recited earlier in the claim, which is a different term from “the theoretical vapor deposition region.”
Note the dependent claims 2-7 and 9 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0091701 A1 to Kondo in view of US 2018/0040857 A1 to Hong et al. (“Hong”).

    PNG
    media_image1.png
    440
    549
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    474
    media_image2.png
    Greyscale

Regarding independent claim 1, Kondo in Figs. 1-2 and 5-6 teaches a display substrate (Fig. 1) comprising a display area 10a (¶ 45, image display region or pixel region 10a) and a non-
at least one limit mark group 200 (Figs. 1, 5-6, ¶ 50 & ¶ 74, alignment marks 200 including first alignment marks 221, 231) is disposed in the non-display area (Figs. 1 & 5), 
the display area 10a has a plurality of sides (Fig. 1), and angled corners are formed between adjacent two sides (Fig. 1), 
the non-display area includes a frame part 10, 20, 52 (Figs. 1-2 & ¶ 45, TFT array substrate 10, counter substrate 20 and seal material 52) opposite to the sides of the display area 10a (Figs. 1-2 & claim 1) and corner parts 61a (¶ 49, corner regions 61a) opposite to the angled corners (Fig. 5), and 
the limit mark group 200 is located at the corner part 61a.
However, Kondo does not explicitly disclose the angled corners of the display area are rounded chamfers.
There is a need for providing a more aesthetic design of a display area for a better user experience. Hong satisfies the need by forming a display area DA with rounded chamfers between adjacent two sides of the display area DA (Fig. 4 & ¶ 108).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display area taught by Kondo with the shape of the display area taught by Hong, to provide a more aesthetic design of a display area for a better user experience.
Regarding independent claim 8, Kondo in Figs. 1-2 and 5-6 teaches an organic light emitting device (¶ 99, organic EL display) comprising a display substrate (Fig. 1) having a display 
at least one limit mark group 200 (Figs. 1, 5-6, ¶ 50 & ¶ 74, alignment marks 200 including first alignment marks 221, 231) is disposed in the non-display area (Figs. 1 & 5), 
the display area 10a has a plurality of sides (Fig. 1), and angled corners are formed between adjacent two sides (Fig. 1), 
the non-display area includes a frame part 10, 20, 52 (Figs. 1-2 & ¶ 45, TFT array substrate 10, counter substrate 20 and seal material 52) opposite to the sides of the display area 10a (Figs. 1-2 & claim 1) and corner parts 61a (¶ 49, corner regions 61a) opposite to the angled corners (Fig. 5), 
the limit mark group 200 is located at the corner part 61a, and
the non-display area of the display substrate is provided with an alignment pattern group 200 (Figs. 1, 5-6, ¶ 50 & ¶ 74, alignment marks 200 including second alignment marks 222a, 222b, 232) corresponding to the limit mark group 200, the alignment pattern group 200 being located at a corner part 61a (¶ 49, corner region 61a) where the corresponding limit mark group 200 is located (Fig. 5).
However, Kondo does not explicitly disclose the angled corners of the display area are rounded chamfers, and the display area of the display substrate is provided with a plurality of organic film layers.
There is a need for providing a more aesthetic design of a display area for a better user experience. Hong satisfies the need by forming a display area DA with rounded chamfers between adjacent two sides of the display area DA (Fig. 4 & ¶ 108). Hong further recognizes a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display area taught by Kondo with the shape of the display area taught by Hong, to provide a more aesthetic design of a display area for a better user experience, and to modify the display area taught by Kondo with the structure of the display area taught by Hong, to provide an OLED for light emission and a structure for electrical insulation between components in a display device.
Regarding independent claim 10, Kondo in Figs. 1-2 and 5-6 teaches a display device (¶ 99, organic EL display), comprising an organic light emitting device (¶ 99) having a display substrate (Fig. 1), the display substrate including a display area 10a (¶ 45, image display region or pixel region 10a) and a non-display area surrounding the display area 10a (Fig. 1, regions that surround the display area 10a), wherein 
at least one limit mark group 200 (Figs. 1, 5-6, ¶ 50 & ¶ 74, alignment marks 200 including first alignment marks 221, 231) is disposed in the non-display area, the display area 10a has a plurality of sides (Fig. 1), and angled corners are formed between adjacent two sides (Fig. 1), the non-display area includes a frame part 10, 20, 52 (Figs. 1, 2 & ¶ 45, TFT array substrate 10, counter substrate 20 and seal material 52) opposite to the sides of the display area 10a and corner parts 61a (¶ 49, corner regions 61a) opposite to the angled corners (Fig. 5), the limit mark group 200 is located at the corner part 61a, and 

However, Kondo does not explicitly disclose the angled corners of the display area are rounded chamfers, and the display area of the display substrate is provided with a plurality of organic film layers.
There is a need for providing a more aesthetic design of a display area for a better user experience, Hong satisfies the need by forming a display area DA with rounded chamfers between adjacent two sides of the display area DA (Fig. 4 & ¶ 108). Hong further recognizes a need for providing an OLED for light emission and a structure for electrically insulation between components in a display device (¶ 112 & Fig. 5). Hong satisfies the need by forming an organic emission layer 28-2 for an OLED 28 (Fig. 5 & ¶ 124) and a passivation 27 as an insulating layer formed of an organic material (Fig. 5 & ¶ 119).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display area taught by Kondo with the shape of the display area taught by Hong, to provide a more aesthetic design of a display area for a better user experience, and to modify the display area taught by Kondo with the structure of the display area taught by Hong, to provide an OLED for light emission and a structure for electrical insulation between components in a display device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-7 and 9 are rejected.
Claims 2-7 and 9 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 2 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, the plurality of limit marks in each limit mark group are configured to define positions of theoretical vapor deposition zones; and for any one of the limit mark groups, the theoretical vapor deposition zones defined by the plurality of limit marks are arranged in an array.
Claim 9 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, the plurality of limit marks in each limit mark group are configured to define positions of theoretical vapor deposition zones; each alignment pattern group includes a plurality of alignment patterns, and the plurality of alignment patterns in each alignment pattern group correspond to materials of the organic film layers; and for any one of the alignment pattern groups, the plurality of alignment patterns in the alignment pattern group correspond to the theoretical vapor deposition regions defined by the limit mark group corresponding to the alignment pattern group.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                     

/JAY C CHANG/Primary Examiner, Art Unit 2895